          Case 7:19-cv-00269-DC Document 27 Filed 11/04/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

TYLER LACKEY and JOSE ZAMORA,  §
Individually and on behalf of all others
                               §
similarly situated,            §
       Plaintiffs,             §
                               §
v.                             §                  NO.     MO:19-CV-00269 DC
                               §
PUMPCO ENERGY SERVICES, INC., §
SUPERIOR ENERGY SERVICES, LLC, §
And SUPERIOR ENERGY SERVICES, §
INC.,                          §
      Defendants.              §



                   FINAL ORDER OF DISMISSAL WITH PREJUDICE

       It is ORDERED the above-styled and numbered cause is DISMISSED WITH

PREJUDICE, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and based upon the Parties’ Joint

Stipulation of Dismissal With Prejudice (Doc. 26) filed November 3, 2020.

       It is ORDERED that the claims in this matter are DISMISSED WITH PREJUDICE.

       It is further ORDERED attorney fees, expenses and court costs shall be borne by the

party incurring same.

       It is further ORDERED that all other relief not expressly granted herein is DENIED.

       It is finally ORDERED that all pending motions, if any, are DENIED AS MOOT.
  Case 7:19-cv-00269-DC Document 27 Filed 11/04/20 Page 2 of 2




The Court VACATES the Final Pretrial Hearing and Trial Setting, if any.

It is so ORDERED.

SIGNED this 4th day of November, 2020.




                            DAVID COUNTS
                            UNITED STATES DISTRICT JUDGE
